Fish, J.
1. The unconditional acceptance of a draft by the drawee thereof renders him liable to the payee, whether the former at the time of accepting the paper did or did not have in his hands funds of the drawer. Applying this rule to the evidence in the present case, the plaintiff showed a prima facie right to recover, and accordingly there was no error in refusing to grant a nonsuit.
2. As there was no motion for a new trial and it plainly appears that none of the charges excepted to necessarily controlled the verdict against the plaintiff in error, these charges, even if for any reason inapplicable or erroneous, afford no cause for reversing the judgment of the court below. See Smith v. Smith, 112 Ga. 351; Ocean Steamship Co. v. Hamilton, Id. 901.

Judgment affirmed.


All concurring, except Simmons, G. J., disqualified.